   Case 21-31770-KLP                        Doc 9 Filed 06/03/21 Entered 06/04/21 00:16:38                                           Desc Imaged
                                                 Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 Kortney Leigh Ormsbee Hayes                                            Social Security number or ITIN     xxx−xx−3781

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 5/28/21
Case number:          21−31770−KLP

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Kortney Leigh Ormsbee Hayes

2. All other names used in the
   last 8 years
                                               667 South Fork Road
3. Address                                     Pamplin, VA 23958
                                               Amanda DeBerry Koehn                                         Contact phone 804−358−9900
4. Debtor's  attorney
   Name and address
                                               Boleman Law Firm, PC
                                               P.O. Box 11588
                                                                                                            Email: ecf@bolemanlaw.com

                                               Richmond, VA 23230−1588

5. Bankruptcy trustee                          Carl M. Bates                                                Contact phone (804) 237−6800
      Name and address                         341 Dial 866−813−0912 Code: 8576180
                                               P. O. Box 1819                                               Email: station01@richchap13.com
                                               Richmond, VA 23218




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
   Case 21-31770-KLP                        Doc 9 Filed 06/03/21 Entered 06/04/21 00:16:38                                                  Desc Imaged
                                                 Certificate of Notice Page 2 of 5
Debtor Kortney Leigh Ormsbee Hayes                                                                                                    Case number 21−31770−KLP

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              701 East Broad Street                                               Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                  William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00                          Date: June 1, 2021
    https://pacer.uscourts.gov.                PM ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      July 15, 2021 at 09:00 AM                                          Location:
    Debtors must attend the meeting to                                                                          For telephonic 341 creditors meeting, dial−in
    be questioned under oath. In a joint                                                                        contact information see 341, notice, section 5.
                                             The meeting may be continued or adjourned to a later               For updates, see, www.vaeb.uscourts.gov
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: September 13, 2021
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: August 6, 2021
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: November 24, 2021
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
   Case 21-31770-KLP                        Doc 9 Filed 06/03/21 Entered 06/04/21 00:16:38                                               Desc Imaged
                                                 Certificate of Notice Page 3 of 5
Debtor Kortney Leigh Ormsbee Hayes                                                                                                 Case number 21−31770−KLP

9. Filing of Chapter 13 Plan                 Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                   Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                             for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                   filed objections will be heard at the confirmation hearing scheduled to be held:

                                             August 11, 2021 at 09:10 AM,

                                             Location: Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond,
                                             VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                          The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                             distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                             exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                             believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                             deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, to attend meeting of creditors,
    Warning                                   or for failure to timely file a Chapter 13 plan. (Local Bankruptcy Rules 1007−1, 1007−3, 2003−1, and 3015−2.)
                                              Trustee may at the meeting give notice of intention to abandon property burdensome or of inconsequential
                                              value or intent to sell nonexempt property that has an aggregate gross value less than $2,500. Objections
                                              thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                             non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                             Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivAug19.jsp]                                                                                    page 3
       Case 21-31770-KLP                     Doc 9 Filed 06/03/21 Entered 06/04/21 00:16:38                                             Desc Imaged
                                                  Certificate of Notice Page 4 of 5
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-31770-KLP
Kortney Leigh Ormsbee Hayes                                                                                            Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: stehlem                                                               Page 1 of 2
Date Rcvd: Jun 01, 2021                                               Form ID: 309I                                                             Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 03, 2021:
Recip ID                Recipient Name and Address
db                    + Kortney Leigh Ormsbee Hayes, 667 South Fork Road, Pamplin, VA 23958-3180
15666777                Anita Russell, 7742 Red House Rd., Appomattox, VA 24522-0000
15666780                Centra Health, PO Box 2496, Lynchburg, VA 24505-2496
15666781              + County of Prince Edward, Treasurer, P.O. Box 522, Farmville, VA 23901-0522
15666783              + Debt Recovery Solutions, 6800 Jericho Turnpike, Suite 113E, Syosset, NY 11791-4401
15666784              + Eastern Account System, 3 Corporate Drive, Danbury, CT 06810-4166
15666787              + Greenbrier Valley Medical Cent, 1320 Maplewood Ave, Ronceverte, WV 24970-8016
15666789              + Justin Hayes, 1253 Morgan Hollow, Ronceverte, WV 24970-9543
15666790              + Lendmark Financial, 1735 North Brown Road, Suite 300, Lawrenceville, GA 30043-8228
15666791              + Medexpress, P.O. Box 5508, Virginia Beach, VA 23471-0508
15666792              + Mountain View Chiropractic PLL, 19102 State Route 410 E, Ste A, Bonney Lake, WA 98391-8449
15666794             ++ PROFESSIONAL ACCOUNT SERVICES INC, PO BOX 188, BRENTWOOD TN 37024-0188 address filed with court:, Professional
                        Account Service, Re:, P.O. Box 188, Brentwood, TN 37024-0000
15666795              + Southern Gold Limited, 5307 Brainerd Rd., Chattanooga, TN 37411-5304
15666796              + The Bank of Monroe, PO Box 219, Union, WV 24983-0219

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: ecf@bolemanlaw.com
                                                                                        Jun 02 2021 04:48:00      Amanda DeBerry Koehn, Boleman Law Firm, PC,
                                                                                                                  P.O. Box 11588, Richmond, VA 23230-1588
tr                     + Email/Text: station01@richchap13.com
                                                                                        Jun 02 2021 04:49:00      Carl M. Bates, 341 Dial 866-813-0912 Code:
                                                                                                                  8576180, P. O. Box 1819, Richmond, VA
                                                                                                                  23218-1819
15666778               + Email/Text: bankruptcy@usecapital.com
                                                                                        Jun 02 2021 04:53:00      Capital Accounts, P.O. Box 140065, Nashville, TN
                                                                                                                  37214-0065
15666779               + EDI: CAPONEAUTO.COM
                                                                                        Jun 02 2021 07:38:00      Capital One Auto Finance, PO Box 259407, Plano,
                                                                                                                  TX 75025-9407
15666782                  Email/PDF: creditonebknotifications@resurgent.com
                                                                                        Jun 02 2021 04:57:16      Credit One Bank, P.O. Box 98872, Las Vegas, NV
                                                                                                                  89193-8872
15666785               + Email/PDF: ais.exeter.ebn@americaninfosource.com
                                                                                        Jun 02 2021 04:54:17      Exeter Finance Corp, PO Box 166097, Irving, TX
                                                                                                                  75016-6097
15666786                  Email/Text: bankruptcynotification@ftr.com
                                                                                        Jun 02 2021 04:52:00      Frontier Communications, 19 John Street,
                                                                                                                  Middletown, NY 10940-4918
15666788                  EDI: JEFFERSONCAP.COM
                                                                                        Jun 02 2021 07:43:00      Jefferson Capital Systems, 16 McLeland Road,
                                                                                                                  Saint Cloud, MN 56303-0000
15666793                  Email/Text: bankruptcy@ncaks.com
                                                                                        Jun 02 2021 04:49:00      National Credit Adjusters, Re: Bankruptcy, P.O.
                                                                                                                  Box 3023, Hutchinson, KS 67504-3023
15666794                  Email/Text: pasi_bankruptcy@chs.net
                                                                                        Jun 02 2021 04:49:00      Professional Account Service, Re:, P.O. Box 188,
                                                                                                                  Brentwood, TN 37024-0000
        Case 21-31770-KLP                  Doc 9 Filed 06/03/21 Entered 06/04/21 00:16:38                                       Desc Imaged
                                                Certificate of Notice Page 5 of 5
District/off: 0422-7                                              User: stehlem                                                           Page 2 of 2
Date Rcvd: Jun 01, 2021                                           Form ID: 309I                                                         Total Noticed: 23
TOTAL: 10


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 03, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 29, 2021 at the address(es) listed below:
Name                             Email Address
Amanda DeBerry Koehn
                                 on behalf of Debtor Kortney Leigh Ormsbee Hayes ecf@bolemanlaw.com ecfbackup@bolemanlaw.com

Carl M. Bates
                                 station01@richchap13.com
                                 station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.com

John P. Fitzgerald, III
                                 USTPRegion04.RH.ECF@usdoj.gov


TOTAL: 3
